 

IN THE UNITED STATES DISTRICT COURT

FOR THE

MIDDLE DISTRICT OF PENNSYLVANIA

IBRAHIMA SYLA DIALLO,
Petitioner
v.
WARDEN CLAIR DOLL,

Respondent

CIVIL NO. 3:CV-18-lO62

|`-`|LED
(Judge Conaboy) SCRANTON

UCT 0 5 2015

 

Ibrahima Syla Diallo

MEMORANDUM

Background per “'u

DEPLJT!Y cLEnK
filed this pro §§ petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 while detained by

Bureau of Immigration and Customs Enforcement (ICE) at the York

County Prison, York, Pennsylvania. Named as Respondent is

Warden Clair Doll of the York County Prison, Service of the

petition was previously ordered.

Petitioner, a native of Guinea, alleged that because there

is no likelihood that he will be deported in the foreseeable

future, his continued indefinite detention (since October 17,

2017) by ICE pending completion of his removal proceedings was

unconstitutional pursuant to the standards announced in Demore

 

v. Kim, 538 U.S. 510, 531 (2003) and Chavez-Alvarez v. Warden
York Cty. Prison, 783 F.3d 469, 477 (3d Cir. 2015). As relief,

Petitioner sought his release under an order of supervision or a

 

 

prompt bond hearing.

Discussion

On October 3, 2018, Respondent filed a “Notice of
Suggestion of Mootness.” Doc. 5, p. l. The notice states that
Petitioner was removed from the United States on September 8,
2018. gee id. at p. 2. Attached to the notice is a copy of a
printout from the ICE Online Detainee Locator System which also
indicates that Petitioner is no longer in ICE custody. §§§ Doc.
5-1. Accordingly, Respondent contends that since Petitioner is
no longer in ICE custody, dismissal on the basis of mootness is
appropriate.

The case or controversy requirement of Article III, § 2 of
the United States Constitution subsists through all stages of
federal judicial proceedings. Parties must continue to have a
“‘personal stake in the outcome' of the lawsuit." Lewis v.
Continental Bank Corp., 494 U.S. 472, 477-78 (1990); Preiser v.
Newkirk, 422 U.S. 395, 401 (1975). In other words, throughout
the course of the action, the aggrieved party must suffer or be
threatened with actual injury caused by the defendant. Lewis,
494 U.S. at 477.

The adjudicatory power of a federal court depends upon "the

continuing existence of a live and acute controversy." Steffel

 

 

 

v. Thompson, 415 U.S. 452, 459 (1974) (emphasis in original).
"The rule in federal cases is that an actual controversy must be
extant at all stages of review, not merely at the time the
complaint is filed." ;d. at n.10 (citations omitted). "Past
exposure to illegal conduct is insufficient to sustain a present

case or controversy ... if unaccompanied by continuing, present

 

adverse effects." Rosenberg v. Meese, 622 F. Supp. 1451, 1462

 

(S.D.N.Y. 1985) (citing O'Shea v. Littleton, 414 U.S. 488, 495-
96 (1974)); see also Gaeta v. Gerlinski, Civil No. 3:CV-O2-465,
slip op. at p. 2 (M.D. Pa. May 17, 2002) (Vanaskie, C J.).

As relief, Diallo sought either the scheduling of a bond
hearing or his immediate release from ICE detention. Since
Petitioner has been removed from the United States, under the
principles set forth in Steffel, his instant petition is subject
to dismissal as moot since it no longer presents an existing

case or controversy. An appropriate Order will enter.

(MM/ %/ @M

RICHARD P. CONABOY
United States District J e

L,A..

DATED= OCTOBER '? , 2013

 

